FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                          June 8, 2018
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
ALBERTA ROSE JOSEPHINE JONES,

      Plaintiff - Appellant,

v.                                                        No. 17-6178
                                                   (D.C. No. 5:17-CV-00727-R)
KIM BOWERS; FACEBOOK                                      (W.D. Okla.)
PAYMENTS INC.; SUNSHINE BUSH;
AMANDA TAYLOR; JEN BILLINGS;
TIFFANY LIOU; KSWO-TV; PRAGUE
EMS; STROUD REGIONAL MEDICAL
CENTER; TIM DONALDSON;
RICHARD SMOTHERMON; CINDY
KIRBY; DR. MARVIN Y. JIN; TRIBUNE
BROADCASTING OKLAHOMA CITY,
LLC,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, HOLMES, and PHILLIPS, Circuit Judges.
                  _________________________________

      Alberta Jones appeals the district court’s order dismissing her complaint, as




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
well as its subsequent order striking certain affidavits and exhibits.1 We affirm.

      I. Background

      Jones brought this lawsuit after an unfortunate incident involving her son

Ryan. According to her complaint, Ryan was prematurely released from a

psychiatric hospital. He did not get the help he needed, in part because the county

they live in did not have a Program of Assertive Community Treatment (PACT).

Shortly after his release, Ryan donated two of Jones’ dogs to an animal rescue and

had an altercation with a volunteer at the rescue. The volunteer jumped on Ryan’s

car and punched the windshield until it cracked. Ryan panicked and drove a short

distance with her still on the car. The incident was inadequately investigated and

local news agencies2 falsely reported it as a hit and run.

      The district court interpreted Jones’ complaint as raising three claims: (1) the

county violated Ryan’s rights under the Americans with Disabilities Act (ADA) by

failing to provide a PACT program, (2) the defendants violated her own rights under

the ADA, and (3) they conspired to violate her civil rights. The court dismissed her

complaint sua sponte for failure to state a claim.



      1
         Jones proceeds pro se, so we liberally construe her pleadings and hold them
to a less stringent standard than those drafted by lawyers. See Garrett v. Selby
Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). But Jones must
“follow the same rules of procedure that govern other litigants” and we cannot serve
as her attorney by “constructing arguments and searching the record.” Id. (internal
quotation marks omitted).
      2
          The news agencies—Tribune and KSWO—were the only defendants Jones
served.
                                            2
      First, the district court concluded Jones could not maintain a pro se lawsuit on

Ryan’s behalf, so it dismissed her claim that the county’s failure to provide a PACT

program violated his rights under the ADA. See Adams ex rel. D.J.W. v. Astrue,

659 F.3d 1297, 1299-1300 (10th Cir. 2011) (discussing the general rule that non-

attorney parents may not litigate claims on behalf of their children).

      Second, the district court determined Jones had failed to state a claim that the

defendants violated her rights under the ADA because, among other things, she did

not explain how they actually discriminated against her. See EEOC v. C.R. England,

Inc., 644 F.3d 1028, 1037-38 (10th Cir. 2011) (recognizing that one element of a

disability discrimination claim under the ADA is discrimination based on disability).

      Third, to the extent Jones claimed the defendants conspired to violate her civil

rights under 42 U.S.C. § 1983, the district court noted that her only allegation against

state actors was that sheriff’s deputies failed to adequately investigate Ryan’s

altercation with the volunteer. The court found this allegation insufficient because

Jones had no right to compel a criminal investigation or prosecution. See Doyle v.

Okla. Bar Ass’n, 998 F.2d 1559, 1566 (10th Cir. 1993) (“[A] private citizen lacks a

judicially cognizable interest in the prosecution or nonprosecution of another.”

(internal quotation marks omitted)). And to the extent Jones claimed there was a

conspiracy to violate her civil rights under 42 U.S.C. § 1985(3), the court found her

allegations were, at best, a formulaic recitation of the elements, which is not enough

to avoid dismissal, see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“[A]

formulaic recitation of the elements of a cause of action will not do.”).

                                           3
       The district court concluded that allowing Jones to amend her complaint would

be futile, so it dismissed her claims with prejudice. Jones then filed a series of

affidavits and exhibits, but given the district court’s prior ruling, it refused to accept

them. Jones now challenges the district court’s order of dismissal and its subsequent

order striking her affidavits and exhibits.

       II. Analysis

       We review the district court’s order of dismissal de novo. See SEC v. Shields,

744 F.3d 633, 640 (10th Cir. 2014). Sua sponte “dismissal under [Fed. R. Civ. P.]

12(b)(6) is not reversible error when it is patently obvious that the plaintiff could not

prevail on the facts alleged and allowing her an opportunity to amend her complaint

would be futile.” Knight v. Mooring Capital Fund, LLC, 749 F.3d 1180, 1190

(10th Cir. 2014) (alterations and internal quotation marks omitted). When this

standard is met, the district court is not required to grant leave to amend. See id.

(“[E]ven though pro se parties generally should be given leave to amend, it is

appropriate to dismiss without allowing amendment where it is obvious that the

plaintiff cannot prevail on the facts she has alleged and it would be futile to give her

an opportunity to amend.” (alterations and internal quotation marks omitted)).

       Even under the liberal standard we apply to Jones’ pro se pleadings, she has

failed to preserve any issues for appellate review. Jones’ briefs simply recount her

allegations against the defendants. She does not squarely address the district court’s

reasons for dismissing her complaint or explain why it erred. See Champagne Metals

v. Ken-Mac Metals, Inc., 458 F.3d 1073, 1092 (10th Cir. 2006) (declining to address

                                              4
an issue when appellant “ma[de] no real argument (other than conclusory statements

that the district court erred) and cite[d] no legal authority in support of its position”);

see also Bronson v. Swensen, 500 F.3d 1099, 1105 (10th Cir. 2007) (issues

inadequately briefed are forfeited). Nor does Jones meaningfully argue that she

could correct the deficiencies the district court identified if given the opportunity to

amend her complaint. Finally, Jones does not explain why the district court lacked

discretion to strike her affidavits and exhibits. See Sports Racing Servs., Inc. v.

Sports Car Club of Am., Inc., 131 F.3d 874, 894 (10th Cir. 1997) (explaining, albeit

in the summary judgment context, that we review the district court’s decision to

exclude evidence for abuse of discretion).

       Despite these failings, we have reviewed Jones’ complaint and other relevant

portions of the record, and we are satisfied the district court properly dismissed her

claims for the reasons stated in its order.

       III. Conclusion

       We affirm the district court’s order of dismissal and its order striking Jones’

affidavits and exhibits.

       We grant Jones’ and Tribune’s motions to supplement the record and deny

Jones’ motion to strike.


                                              Entered for the Court


                                              Gregory A. Phillips
                                              Circuit Judge


                                              5